Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 1 of 39
Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 2 of 39
                           Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 3 of 39
AO 93& () :DUUDQW E\ 7HOHSKRQH RU 2WKHU 5HOLDEOH (OHFWURQLF 0HDQV (Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-sc-1192
Inventory made in the presence of :

Inventory of the property taken and name(s) of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 4 of 39




                                      ATTACHMENT A
                                    Property to Be Searched


       This warrant applies to information which is associated with the Twitter account identified

by the name “@croy_wes”, which is stored at premises owned, maintained, controlled, or operated

by Twitter, Inc., a company that accepts service of legal process at 1355 Market Street, Suite 900,

San Francisco, California 94103.
         Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 5 of 39




                                       ATTACHMENT B

                          Particular Things to be Seized and Procedures
                              to Facilitate Execution of the Warrant

   I.      Information to be disclosed by Twitter, Inc. (“PROVIDER”) to facilitate
           execution of the warrant

        To the extent that the information described in Attachment A is within the possession,

custody, or control of PROVIDER, including any records that have been deleted but are still

available to PROVIDER, or have been preserved pursuant to a request made under 18 U.S.C.

§ 2703(f), PROVIDER is required to disclose the following information to the government

corresponding to each account or identifier (“Account”) listed in Attachment A:

        a. For the time period from November 3, 2020 to the Present: All identity and contact

           information, including full name, e-mail address, physical address (including city,

           state, and zip code), date of birth, gender, hometown, occupation, and other personal

           identifiers;

        b. For the time period from November 3, 2020 to the Present: All IP logs and other

           documents showing the IP address, date, and time of each login to the account;

        c. For the time period from November 3, 2020 to the Present: All data and information

           associated with the profile page, including photographs, “bios,” and profile

           backgrounds and themes;

        d. For the time period from November 3, 2020 to the Present: All “Tweets” and Direct

           Messages sent, received, “favorited,” or retweeted by the account, and all photographs

           or images included in those Tweets and Direct Messages;

        e. For the time period from November 3, 2020 to the Present: All information from the

           “Connect” tab for the account, including all lists of Twitter users who have favorited
 Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 6 of 39




   or retweeted Tweets posted by the account, as well as a list of all Tweets that include

   the username associated with the account (i.e., “mentions” or “replies”);

f. For the time period from November 3, 2020 to the Present: All photographs and images

   in the user gallery for the account;

g. For the time period from November 3, 2020 to the Present: All location data associated

   with the account, including all information collected by the “Tweet With Location”

   service;

h. For the time period from November 3, 2020 to the Present: All information about the

   account’s use of Twitter’s link service, including all longer website links that were

   shortened by the service, all resulting shortened links, and all information about the

   number of times that a link posted by the account was clicked;

i. For the time period from November 3, 2020 to the Present: All data and information

   that has been deleted by the user;

j. For the time period from November 3, 2020 to the Present: A list of all of the people

   that the user follows on Twitter and all people who are following the user (i.e., the

   user’s “following” list and “followers” list);

k. For the time period from November 3, 2020 to the Present: A list of all users that the

   account has “unfollowed” or blocked;

l. For the time period from November 3, 2020 to the Present: All “lists” created by the

   account;

m. For the time period from November 3, 2020 to the Present: All information on the

   “Who to Follow” list for the account;
         Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 7 of 39




       n. For the time period from November 3, 2020 to the Present: All privacy and account

           settings;

       o. For the time period from November 3, 2020 to the Present: All records of Twitter

           searches performed by the account, including all past searches saved by the account;

       p. For the time period from November 3, 2020 to the Present: All information about

           connections between the account and third-party websites and applications;

       q. For the time period from November 3, 2020 to the Present: All records pertaining to

           communications between Twitter and any person regarding the user or the user’s

           Twitter account, including contacts with support services, and all records of actions

           taken, including suspensions of the account; and

       r. For the time period from account inception to the Present: Basic subscriber records and

           login history, including all records or other information regarding the identification of

           the Account, to include full name(s), physical address, telephone numbers, birthdate,

           security questions and passwords, and other personal identifying information, records

           of session times and durations, the date on which the Account was created, the length

           of service, types of services utilized by the Account, the IP address used to register the

           Account, log-in IP addresses associated with session times and dates, account status,

           alternative e-mail addresses provided during registration, usernames, methods of

           connecting, log files, means and source of payment (including any credit or bank

           account number), and any account(s) linked by machine cookies.

       Within 14 days of the issuance of this warrant, PROVIDER shall deliver the information

set forth above via United States mail, courier, or e-mail to the following:

                              Special Agent Anna Rinner
                              Federal Bureau of Investigation
         Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 8 of 39




                               Denver Field Office
                               111 S Tejon Street
                               Suite 600
                               Colorado Springs, CO 80903
                               alrinner@fbi.gov

       This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate evidence, fruits,

and instrumentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the

disclosed electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.
          Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 9 of 39




   II.      Information to be seized by the government

         All information described above in Section I that constitutes fruits, contraband, evidence

and instrumentalities of violations of 18 U.S.C. §§ 1752(a)(1) and (2), and 40 U.S.C. §§

5104(e)(2)(D) and (G) as described in the affidavit submitted in support of this Warrant, including,

for each Account, information pertaining to the following matters:

            (a) Information that constitutes evidence of the identification or location of the user(s)

                of the Account;

            (b) Information that constitutes evidence concerning persons who either (i)

                collaborated, conspired, or assisted (knowingly or unknowingly) the commission

                of the criminal activity under investigation; or (ii) communicated with the Account

                about matters relating to the criminal activity under investigation, including records

                that help reveal their whereabouts;

            (c) Information that constitutes evidence indicating the Account user’s state of mind,

                e.g., intent, absence of mistake, or evidence indicating preparation or planning,

                related to the criminal activity under investigation;

            (d) Information that constitutes evidence concerning how and when the Account was

                accessed or used, to determine the geographic and chronological context of account

                access, use, and events relating to the crime under investigation and to the Account

                user;

            (e) Information that constitutes evidence concerning:

                    a. Any plan to unlawfully enter the U.S. Capitol, including any maps or

                        diagrams of the building or its internal offices;
Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 10 of 39




         b. The unlawful entry into the U.S. Capitol, including any property of the U.S.

             Capitol;

         c. Any awareness of the official proceeding that was to take place at Congress

             on January 6, 2021, i.e., the certification process of the 2020 Presidential

             Election;

         d. Any efforts to disrupt the official proceeding that was to take place at

             Congress on January 6, 2021, i.e., the certification process of the 2020

             Presidential Election;

         e. Any conspiracy to illegally enter and/or occupy the U.S. Capitol Building

             on or about January 6, 2021;

         f. Any breach and unlawful entry of the United States Capitol, and any

             conspiracy or plan to do so, on January 6, 2021;

         g. Any riot and/or civil disorder at the United States Capitol on January 6,

             2021;

         h. Evidence concerning efforts after the fact to conceal evidence of those

             offenses;

  (f) Information that constitutes evidence concerning: (i) Account user’s entry into the

     Capitol Building in Washington, D.C. on January 6, 2021; (ii) any loud,

     threatening, or abusive language and/or disorderly or disruptive conduct by the

     Account user while inside of the Capitol Building in Washington, D.C. on January

     6, 2021; and (iii) any parade, demonstration, or picketing by the Account user while

     inside of the Capitol Building in Washington, D.C. on January 6, 2021.
           Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 11 of 39




   III.      Government procedures for warrant execution

          The United States government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section II. That information that is within the scope of Section II may be copied and

retained by the United States.

          Law enforcement personnel will then seal any information from the PROVIDER that does

not fall within the scope of Section II and will not further review the information absent an order

of the Court. Such sealed information may include retaining a digital copy of all information

received pursuant to the warrant to be used for authentication at trial, as needed.
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 12 of 39




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
 ONE ACCOUNT STORED AT
                                                 SC No. 21-sc-1192
 PREMISES CONTROLLED BY
 TWITTER, INC. PURSUANT TO 18
 U.S.C. 2703 FOR INVESTIGATION OF
 VIOLATION OF 18 U.S.C. §§ 1752(a)(1)
 & (2) and 40 U.S.C. §§ 5104(e)(2)(D) & (G)

Reference: USAO Ref. # 2021R00354; Subject Account: “@croy_wes”

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Anna Rinner, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for

information which is associated with one account with the identifier “@croy_wes” – which is

stored at premises controlled by Twitter, Inc. (“PROVIDER”), an electronic communications

services provider and/or remote computing services provider which accepts service at 1355 Market

Street, Suite 900, San Francisco, California. The information to be searched is described in the

following paragraphs and in Attachment A. This affidavit is made in support of an application for

a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require

PROVIDER to disclose to the government copies of the information (including the content of

communications) further described in Section I of Attachment B. Upon receipt of the information

described in Section I of Attachment B, government-authorized persons will review that

information to locate the items described in Section II of Attachment B, using the procedures

described in Section III of Attachment B.
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 13 of 39




       2.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”) assigned to

the Denver Field Office. I am a graduate of the FBI Academy at Quantico, Virginia and I have

been an FBI Special Agent for over a year. In that time, I have investigated several violations, to

include counterterrorism. I have received training and I have gained experience in interviewing

and interrogation techniques, arrest procedures, search warrant applications, the execution of

searches and seizures, advanced open-source research, and various other criminal laws and

procedures.   Prior to my employment as an FBI agent, I served as a university professor

specializing in biology.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

       4.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of 18 U.S.C. §§

1752(a)(1) and (2), and 40 U.S.C. §§ 5104(e)(2)(D) and (G) have been committed by Glenn Wes

Lee Croy. There is also probable cause to search the information described in Attachment A for

evidence, instrumentalities, contraband or fruits of these crimes further described in Attachment

B.

                                        JURISDICTION

       5.      This Court has jurisdiction to issue the requested warrant because it is a “court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), and

(c)(1)(A). Specifically, the Court is “any district court of the United States . . . that – has

jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more



                                                2
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 14 of 39




fully below, acts or omissions in furtherance of the offenses under investigation occurred within

Washington, DC. See 18 U.S.C. § 3237.

                                      PROBABLE CAUSE

                      Background – The U.S. Capitol on January 6, 2021

       6.      The United States Capitol Police (“USCP”), the FBI, and assisting law enforcement

agencies are investigating a riot and related offenses that occurred at the United States Capitol

Building, located at 1 First Street, NW, Washington, D.C., 20510 at latitude 38.88997 and

longitude -77.00906 on January 6, 2021.

       7.      At the U.S. Capitol, the building itself has 540 rooms covering 175,170 square feet

of ground, roughly four acres. The building is 751 feet long (roughly 228 meters) from north to

south and 350 feet wide (106 meters) at its widest point. The U.S. Capitol Visitor Center is 580,000

square feet and is located underground on the east side of the Capitol. On the west side of the

Capitol building is the West Front, which includes the inaugural stage scaffolding, a variety of

open concrete spaces, a fountain surrounded by a walkway, two broad staircases, and multiple

terraces at each floor. On the East Front are three staircases, porticos on both the House and Senate

side, and two large skylights into the Visitor’s Center surrounded by a concrete parkway. All of

this area was barricaded and off limits to the public on January 6, 2021.

       8.      The U.S. Capitol is secured 24 hours a day by USCP. Restrictions around the U.S.

Capitol include permanent and temporary security barriers and posts manned by USCP. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       9.      On January 6, 2021, a joint session of the United States Congress was scheduled to

convene at the U.S. Capitol to certify the vote count of the Electoral College of the 2020




                                                 3
         Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 15 of 39




Presidential Election, which took place on November 3, 2020 (“Certification”). The exterior plaza

of the U.S. Capitol was closed to members of the public.

        10.      A crowd began to assemble near the Capitol around 12:30 p.m. Eastern Standard

Time (EST), and at about 12:50 p.m., known and unknown individuals broke through the police

lines, toppled the outside barricades protecting the U.S. Capitol, and pushed past USCP and

supporting law enforcement officers there to protect the U.S. Capitol.

        11.      The joint session began at approximately 1:00 p.m. in the House Chamber.

        12.      At approximately 1:30 p.m., the House and Senate adjourned to separate chambers

to resolve a particular objection. Vice President Mike Pence was present and presiding, first in the

joint session, and then in the Senate chamber. Also around this time, USCP ordered Congressional

staff to evacuate the House Cannon Office Building and the Library of Congress James Madison

Memorial Building, in part because of a suspicious package found nearby. Pipe bombs were later

found near both the Democratic National Committee and Republican National Committee

headquarters.

        13.      As the proceedings continued in both the House and the Senate, USCP attempted

to keep the crowd away from the Capitol building and the proceedings underway inside. Media

reporting showed a group of individuals outside of the Capitol chanting, “Hang Mike Pence.” I

know from this investigation that some individuals believed that Vice President Pence possessed

the ability to prevent the certification of the presidential election and that his failure to do so made

him a traitor.

        14.      At approximately 2:00 p.m., some people in the crowd forced their way through,

up, and over additional barricades and law enforcement. The crowd advanced to the exterior

façade of the building. The crowd was not lawfully authorized to enter or remain in the building



                                                   4
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 16 of 39




and, prior to entering the building, no members of the crowd submitted to security screenings or

weapons checks by USCP officers or other authorized security officials. At such time, the

certification proceedings were still underway and the exterior doors and windows of the U.S.

Capitol were locked or otherwise secured. Members of law enforcement attempted to maintain

order and keep the crowd from entering the Capitol.

       15.     At about 2:10 p.m., individuals in the crowd forced entry into the U.S. Capitol,

including by breaking windows and by assaulting members of law enforcement, as others in the

crowd encouraged and assisted those acts. Publicly available video footage shows an unknown

individual saying to a crowd outside the Capitol building, “We’re gonna fucking take this,” which

your affiant believes was a reference to “taking” the U.S. Capitol.




       16.     Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. That is, at or about this time,

                                                 5
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 17 of 39




USCP ordered all nearby staff, Senators, and reporters into the Senate chamber and locked it down.

USCP ordered a similar lockdown in the House chamber. As rioters attempted to break into the

House chamber, by breaking the windows on the chamber door, law enforcement were forced to

draw their weapons to protect the victims sheltering inside.

       17.     At approximately 2:30 p.m., known and unknown subjects broke windows and

pushed past USCP and supporting law enforcement officers forcing their way into the U.S. Capitol

on both the west side and the east side of the building. Once inside, the subjects broke windows

and doors, destroyed property, stole property, and assaulted federal police officers. Many of the

federal police officers were injured, several were admitted to the hospital, and at least one federal

police officer died as a result of the injuries he sustained. The subjects also confronted and

terrorized members of Congress, Congressional staff, and the media. The subjects carried weapons

including tire irons, sledgehammers, bear spray, and tasers. They also took police equipment from

overrun police including shields and police batons. At least one of the subjects carried a handgun

with an extended magazine. These actions by the unknown individuals resulted in the disruption

and ultimate delay of the vote Certification.

       18.     Also at approximately 2:30 p.m., as subjects reached the rear door of the House

Chamber, USCP ordered the evacuation of lawmakers, Vice President Mike Pence, and president

pro tempore of the Senate, Charles Grassley, for their safety.

       19.     At around 2:45 p.m., subjects broke into the office of House Speaker Nancy Pelosi.

At about the same time, one subject was shot and killed while attempting to break into the House

chamber through the broken windows.

       20.     At around 2:47 p.m., subjects broke into the United States Senate Chamber.

Publicly available video shows an individual asking, “Where are they?” as they opened up the door



                                                 6
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 18 of 39




to the Senate Chamber. Based upon the context, law enforcement believes that the word “they” is

in reference to members of Congress.




       21.    After subjects forced entry into the Senate Chamber, publicly available video shows

that an individual asked, “Where the fuck is Nancy?” Based upon other comments and the context,

law enforcement believes that the “Nancy” being referenced was the Speaker of the House of

Representatives, Nancy Pelosi.




                                               7
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 19 of 39




       22.    A subject left a note on the podium on the floor of the Senate Chamber. This note,

captured by the filming reporter, stated “It’s Only A Matter of Time Justice is Coming.”




       23.    During the time when the subjects were inside the Capitol building, multiple

subjects were observed inside the U.S. Capitol wearing what appears to be, based upon my training


                                                8
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 20 of 39




and experience, tactical vests and carrying flex cuffs. Based upon my knowledge, training, and

experience, I know that flex cuffs are a manner of restraint that are designed to be carried in

situations where a large number of individuals were expected to be taken into custody.




                                               9
         Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 21 of 39




        24.     At around 2:48 p.m., D.C. Mayor Muriel Bowser announced a citywide curfew

beginning at 6:00 p.m.

        25.     At about 3:25 p.m., law enforcement officers cleared the Senate floor.

        26.     Between 3:25 and around 6:30 p.m., law enforcement was able to clear the U.S.

Capitol of all of the subjects.

        27.     Based on these events, all proceedings of the United States Congress, including the

joint session, were effectively suspended until shortly after 8:00 p.m. the same day. In light of the

dangerous circumstances caused by the unlawful entry to the U.S. Capitol, including the danger

posed by individuals who had entered the U.S. Capitol without any security screening or weapons

check, Congressional proceedings could not resume until after every unauthorized occupant had

left the U.S. Capitol, and the building had been confirmed secured. The proceedings resumed at

approximately 8:00 pm after the building had been secured. Vice President Pence remained in the

United States Capitol from the time he was evacuated from the Senate Chamber until the session

resumed.

        28.     Beginning around 8:00 p.m., the Senate resumed work on the Certification.

        29.     Beginning around 9:00 p.m., the House resumed work on the Certification.

        30.     Both chambers of Congress met and worked on the Certification within the Capitol

building until approximately 3:00 a.m. on January 7, 2021.

        31.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.




                                                 10
         Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 22 of 39




       32.     Based on my training and experience, I know that it is common for individuals to

carry and use their cell phones during large gatherings, such as the gathering that occurred in the

area of the U.S. Capitol on January 6, 2021. Such phones are typically carried at such gatherings

to allow individuals to capture photographs and video footage of the gatherings, to communicate

with other individuals about the gatherings, to coordinate with other participants at the gatherings,

and to post on social media and digital forums about the gatherings.

       33.     Many subjects seen on news footage in the area of the U.S. Capitol are using a cell

phone in some capacity. It appears some subjects were recording the events occurring in and

around the U.S. Capitol and others appear to be taking photos, to include photos and video of

themselves after breaking into the U.S. Capitol itself, including photos of themselves damaging

and stealing property. As reported in the news media, others inside and immediately outside the

U.S. Capitol live-streamed their activities, including those described above as well as statements

about these activities.

       34.     Photos below, available on various publicly available news, social media, and other

media show some of the subjects within the U.S. Capitol during the riot. In several of these photos,

the individuals who broke into the U.S. Capitol can be seen holding and using cell phones,

including to take pictures and/or videos:




                                                 11
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 23 of 39




                                                                                         1




1
       https://losangeles.cbslocal.com/2021/01/06/congresswoman-capitol-building-takeover-an-
attempted-coup/


                                             12
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 24 of 39




                                                                                             2




                                                                                         3




2
     https://www.businessinsider.com/republicans-objecting-to-electoral-votes-in-congress-live-
updates-2021.
3
    https://www.thv11.com/article/news/arkansas-man-storms-capitol-pelosi/91-41abde60-a390-
4a9e-b5f3-d80b0b96141e


                                              13
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 25 of 39




                               Facts Specific to This Application

       35.    Glenn Wes Lee Croy (“CROY”) is 45-year-old resident of

         . CROY entered the U.S. Capitol building in Washington, D.C. on January 6, 2021. In

a conversation conducted over Facebook Messenger, CROY and Witness 1 discussed the Capitol

riots. In the course of this Facebook Messenger conversation, CROY told Witness 1, “I was there,”

and sent Witness 1 a picture of himself and another individual inside the U.S. Capitol Building

standing in front of an Abraham Lincoln bust statue. This photograph is pasted below this

paragraph. Witness 1 provided this information to the FBI and identified CROY as “Wes Croy”

in the below photograph as “the male on the right.”




                                               14
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 26 of 39




       36.    The FBI has confirmed with the U.S. Capitol Police that the statue CROY is

standing by appears to be located inside the U.S. Capitol Building. It is titled “Lincoln the




                                             15
           Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 27 of 39




Legislator” and rests, according to the Architect of the Capitol’s website, in or near the Small

House Rotunda in the south wing of the Capitol.

          37.   CROY’s Facebook profile display name is “Wes Croy”. Open source research

identified the user ID of CROY’s Facebook account as 100000907014713. CROY’s Facebook

profile picture is a picture of a bronze statue of Baphomet. In the Facebook message screenshots

provided by Witness 1, the profile picture is the same Baphomet statue with the profile name “Wes

Croy.” Additionally, the FBI viewed a Colorado driver’s license photograph of CROY that was

taken in 2019. The individual in the official driver’s license photo appears to be the same

individual who is standing on the right in the photograph taken in front of the Abraham Lincoln

statue.

          38.   The individual on the left of the above photograph has been identified by law

enforcement, including by both name (Terry Lynn Lindsey (“Lindsey”)) and Facebook profile.

CROY was Facebook Friends with Lindsey’s Facebook profile prior to the apparent deletion of

CROY’s account as described below.

          39.   In addition to the above-described Facebook Messenger conversation and shared

photograph, CROY also sent Witness 1 videos from inside and outside the Capitol Building. The

inside videos show at least one other individual dressing up a statue with a hat and glasses, with

other statues already dressed up, and the crowd of people inside the Capitol. The outside video is

filmed from the scaffoldings and show protestors below.

          40.   As part of the investigation, the FBI obtained body camera footage from the

Metropolitan Police Department that appears to show CROY inside the Capitol Rotunda. The

footage shows CROY inside the Capitol building. Screenshots from the footage are pasted below

this paragraph, with CROY indicated by a red marking.



                                               16
Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 28 of 39




                              17
Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 29 of 39
          Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 30 of 39




09/07/2016. Open source records indicate that CROY is associated with phone number

     .

         44.   According to records obtained through a search warrant which was served on

Google, a mobile device associated with                              was present at the U.S. Capitol

on January 6, 2021. Google estimates device location using sources including GPS data and

information about nearby Wi-Fi access points and Bluetooth beacons. This location data varies in

its accuracy, depending on the source(s) of the data. As a result, Google assigns a “maps display

radius” for each location data point. Thus, where Google estimates that its location data is accurate

to within 10 meters, Google assigns a “maps display radius” of 10 meters to the location data point.

Finally, Google reports that its “maps display radius” reflects the actual location of the covered

device approximately 68% of the time.

         45.   On February 17, 2021, CROY was arrested pursuant to an arrest warrant issued on

February 16, 2021, by United States Magistrate Judge G. Michael Harvey in the United States

District Court for the District of Columbia. On February 17, 2021, CROY appeared at the

Colorado Springs Police Department where he was taken to an interview room, arrested, and read

his Advice of Rights. CROY declined to be interviewed until he had an attorney present. A

Samsung S10e cellular telephone, IMEI 352808101694180, was seized from CROY in a search

incident to arrest. The Samsung S10e is a smartphone with a camera and is capable of taking

pictures and video. It is also capable of accessing the Internet and social media accounts such as

Twitter. The cellular telephone seized from CROY had a black cover. The color and size of the

seized telephone is consistent with the photo above of CROY in the Capitol with what appears to

be a cellular telephone in his pocket. Shortly after his arrest, CROY was transported to the United

States Marshals in Denver, Colorado. While traveling from Colorado Springs to Denver, CROY



                                                 19
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 31 of 39




made unsolicited utterances to include the following: that “we” were at the Trump rally; that it was

his first visit to Washington, D.C.; that “we” just walked in the Capitol doors like everyone else;

that he did not break anything or hit anyone; that he just took a selfie; and that he was unaware

that he was not supposed to be in the Capitol until later on, after he was inside.

       46.     On January 10, 2021, PROVIDER was served with a preservation letter under 18

U.S.C. § 2703(f) related to account with the identifier “@croy_wes”.

               BACKGROUND CONCERNING PROVIDER’S ACCOUNTS

       47.     PROVIDER is the provider of the Twitter account(s) identified by “@croy_wes”.

       48.     PROVIDER owns and operates a free-access social-networking website of the

same name that can be accessed at http://www.twitter.com. Twitter allows its users to create their

own profile pages, which can include a short biography, a photo of themselves, and location

information. Twitter also permits users create and read 140-character messages called “Tweets,”

and to restrict their “Tweets” to individuals whom they approve. These features are described in

more detail below.

       49.     Upon creating a Twitter account, a Twitter user must create a unique Twitter

username and an account password, and the user may also select a different name of 20 characters

or fewer to identify his or her Twitter account. The Twitter user may also change this username,

password, and name without having to open a new Twitter account.

       50.     Twitter asks users to provide basic identity and contact information, either during

the registration process or thereafter. This information may include the user’s full name, e-mail

addresses, physical address (including city, state, and zip code), date of birth, gender, hometown,

occupation, and other personal identifiers. For each user, Twitter may retain information about

the date and time at which the user’s profile was created, the date and time at which the account



                                                 20
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 32 of 39




was created, and the Internet Protocol (“IP”) address at the time of sign-up. Because every device

that connects to the Internet must use an IP address, IP address information can help to identify

which computers or other devices were used to access a given Twitter account.

       51.     A Twitter user can post a personal photograph or image (also known as an “avatar”)

to his or her profile, and can also change the profile background or theme for his or her account

page. In addition, Twitter users can post “bios” of 160 characters or fewer to their profile pages.

       52.     Twitter also keeps IP logs for each user. These logs contain information about the

user’s logins to Twitter including, for each access, the IP address assigned to the user and the date

stamp at the time the user accessed his or her profile.

       53.     As discussed above, Twitter users can use their Twitter accounts to post “Tweets”

of 140 characters or fewer. Each Tweet includes a timestamp that displays when the Tweet was

posted to Twitter. Twitter users can also “favorite,” “retweet,” or reply to the Tweets of other

users. In addition, when a Tweet includes a Twitter username, often preceded by the @ sign,

Twitter designates that Tweet a “mention” of the identified user. In the “Connect” tab for each

account, Twitter provides the user with a list of other users who have “favorited” or “retweeted”

the user’s own Tweets, as well as a list of all Tweets that include the user’s username (i.e., a list

of all “mentions” and “replies” for that username).

       54.     Twitter users can include photographs or images in their Tweets. Each Twitter

account also is provided a user gallery that includes images that the user has shared on Twitter,

including images uploaded by other services.

       55.     Twitter users can also opt to include location data in their Tweets, which will reveal

the users’ locations at the time they post each Tweet. This “Tweet With Location” function is off




                                                 21
         Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 33 of 39




by default, so Twitter users must opt in to the service. In addition, Twitter users may delete their

past location data.

       56.     When Twitter users want to post a Tweet that includes a link to a website, they can

use Twitter’s link service, which converts the longer website link into a shortened link that begins

with http://t.co. This link service measures how many times a link has been clicked.

       57.     A Twitter user can “follow” other Twitter users, which means subscribing to those

users’ Tweets and site updates. Each user profile page includes a list of the people who are

following that user (i.e., the user’s “followers” list) and a list of people whom that user follows

(i.e., the user’s “following” list). Twitters users can “unfollow” users whom they previously

followed, and they can also adjust the privacy settings for their profile so that their Tweets are

visible only to the people whom they approve, rather than to the public (which is the default

setting). A Twitter user can also group other Twitter users into “lists” that display on the user’s

home page on Twitter. Twitter also provides users with a list of “Who to Follow,” which includes

a few recommendations of Twitter accounts that the user may find interesting, based on the types

of accounts that the user is already following and who those people follow.

       58.     In addition to posting Tweets, a Twitter user can also send Direct Messages (DMs)

to one of his or her followers. These messages are typically visible only to the sender and the

recipient. As of January 2012, Twitter displayed only the last 100 DMs for a particular user, but

older DMs are stored on Twitter’s database.

       59.     Twitter users can configure the settings for their Twitter accounts in numerous

ways. For example, a Twitter user can configure his or her Twitter account to send updates to the

user’s mobile phone, and the user can also set up a “sleep time” during which Twitter updates will

not be sent to the user’s phone.



                                                22
            Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 34 of 39




        60.     Twitter includes a search function that enables its users to search all public Tweets

for keywords, usernames, or subject, among other things. A Twitter user may save up to 25 past

searches.

        61.     Twitter users can connect their Twitter accounts to third-party websites and

applications, which may grant these websites and applications access to the users’ public Twitter

profiles.

        62.     If a Twitter user does not want to interact with another user on Twitter, the first

user can “block” the second user from following his or her account.

        63.     In some cases, Twitter users may communicate directly with Twitter about issues

relating to their account, such as technical problems or complaints. Social-networking providers

like Twitter typically retain records about such communications, including records of contacts

between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications. Twitter may also suspend a particular user

for breaching Twitter’s terms of service, during which time the Twitter user will be prevented from

using Twitter’s services. 4

        64.     As explained herein, information stored in connection with a Twitter account may

provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my training and experience, a



4
  At times, social media providers such as PROVIDER can and do change the details and
functionality of the services they offer. While the information in this section is true and accurate
to the best of my knowledge and belief, I have not specifically reviewed every detail of
PROVIDER’s services in connection with submitting this application for a search warrant.
Instead, I rely upon my training and experience, and the training and experience of others, to set
forth the foregoing description for the Court.

                                                 23
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 35 of 39




Twitter user’s account information, IP log, stored electronic communications, and other data

retained by Twitter, can indicate who has used or controlled the Twitter account. This “user

attribution” evidence is analogous to the search for “indicia of occupancy” while executing a

search warrant at a residence. For example, profile contact information, communications, “tweets”

(status updates) and “tweeted” photos (and the data associated with the foregoing, such as date and

time) may be evidence of who used or controlled the Twitter account at a relevant time. Further,

Twitter account activity can show how and when the account was accessed or used. For example,

as described herein, Twitter logs the Internet Protocol (IP) addresses from which users access their

accounts along with the time and date. By determining the physical location associated with the

logged IP addresses, investigators can understand the chronological and geographic context of the

account access and use relating to the crime under investigation. Such information allows

investigators to understand the geographic and chronological context of Twitter access, use, and

events relating to the crime under investigation. Additionally, Twitter builds geo-location into

some of its services. If enabled by the user, physical location is automatically added to “tweeted”

communications. This geographic and timeline information may tend to either inculpate or

exculpate the Twitter account owner. Last, Twitter account activity may provide relevant insight

into the Twitter account owner’s state of mind as it relates to the offense under investigation. For

example, information on the Twitter account may indicate the owner’s motive and intent to commit

a crime (e.g., information indicating a criminal plan) or consciousness of guilt (e.g., deleting

account information in an effort to conceal evidence from law enforcement).

       65.     PROVIDER also allows its subscribers to access its various services through an

application that can be installed on and accessed via cellular telephones and other mobile devices.

This application is associated with the subscriber’s PROVIDER account. In my training and



                                                24
         Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 36 of 39




experience, I have learned that when the user of a mobile application installs and launches the

application on a device (such as a cellular telephone), the application directs the device in question

to obtain a Push Token, a unique identifier that allows the provider associated with the application

(such as PROVIDER) to locate the device on which the application is installed. After the

applicable push notification service (e.g., Apple Push Notifications (APN) or Google Cloud

Messaging) sends a Push Token to the device, the Token is then sent to the application, which in

turn sends the Push Token to the application’s server/provider. Thereafter, whenever the provider

needs to send notifications to the user’s device, it sends both the Push Token and the payload

associated with the notification (i.e., the substance of what needs to be sent by the application to

the device). To ensure this process works, Push Tokens associated with a subscriber’s account are

stored on the provider’s server(s). Accordingly, the computers of PROVIDER are likely to contain

useful information that may help to identify the specific device(s) used by a particular subscriber

to access the subscriber’s PROVIDER account via the mobile application.

       66.      Based on my training and experience, I know that providers such as PROVIDER

use cookies and similar technologies to track users visiting PROVIDER’s webpages and using its

products and services. Basically, a “cookie” is a small file containing a string of characters that a

website attempts to place onto a user’s computer. When that computer visits again, the website

will recognize the cookie and thereby identify the same user who visited before. This sort of

technology can be used to track users across multiple websites and online services belonging to

PROVIDER. More sophisticated cookie technology can be used to identify users across devices

and web browsers. From training and experience, I know that cookies and similar technology used

by providers such as PROVIDER may constitute evidence of the criminal activity under

investigation. By linking various accounts, devices, and online activity to the same user or users,



                                                 25
         Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 37 of 39




cookies and linked information can help identify who was using a PROVIDER account and

determine the scope of criminal activity.

        67.      Based on my training and experience, I know that PROVIDER maintains records

that can link different PROVIDER accounts to one another, by virtue of common identifiers, such

as common e-mail addresses, common telephone numbers, common device identifiers, common

computer cookies, and common names or addresses, that can show a single person, or single group

of persons, used multiple PROVIDER accounts. Based on my training and experience, I also know

that evidence concerning the identity of such linked accounts can be useful evidence in identifying

the person or persons who have used a particular PROVIDER account.

        68.      In summary, based on my training and experience in this context, I believe that the

computers of PROVIDER are likely to contain user-generated content such as stored electronic

communications (including retrieved and unretrieved messages for PROVIDER subscribers), as

well as PROVIDER-generated information about its subscribers and their use of PROVIDER

services and other online services. In my training and experience, all of that information may

constitute evidence of the crimes under investigation because the information can be used to

identify the account’s user or users. In fact, even if subscribers provide PROVIDER with false

information about their identities, that false information often nevertheless provides clues to their

identities, locations, or illicit activities.

                     REQUEST TO SUBMIT WARRANT BY TELEPHONE
                       OR OTHER RELIABLE ELECTRONIC MEANS

        69.      I respectfully request, pursuant to Rules 4.1 and 41(d)(3) of the Federal Rules of

Criminal Procedure, permission to communicate information to the Court by telephone in

connection with this Application for a Search Warrant. I submit that Assistant U.S. Attorney




                                                 26
        Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 38 of 39




Christine Macey, an attorney for the United States, is capable of identifying my voice and

telephone number for the Court.

                                         CONCLUSION

       70.     Based on the forgoing, I request that the Court issue the proposed search warrant.

Because the warrant will be served on PROVIDER, who will then compile the requested records

at a time convenient to it, there exists reasonable cause to permit the execution of the requested

warrant at any time in the day or night. Pursuant to 18 U.S.C. § 2703(g), the presence of a law

enforcement officer is not required for the service or execution of this warrant.

                                                   Respectfully submitted,



                                                   Anna Rinner
                                                   Special Agent
                                                   Federal Bureau of Investigation




        Subscribed and sworn telephonically pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on
April 9, 2021

       _________________________________________
       HONORABLE G. MICHAEL HARVEY
       UNITED STATES MAGISTRATE JUDGE




                                                27
         Case 1:21-sc-01192-GMH Document 1 Filed 04/09/21 Page 39 of 39




                    CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                     RECORDS PURSUANT TO FEDERAL RULES OF
                            EVIDENCE 902(11) AND 902(13)

        I, _________________________________, attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by _________________________________
(“PROVIDER”), and my title is ____________________________________________________.
I am a custodian of records for PROVIDER, and I am qualified to authenticate the records attached
hereto because I am familiar with how the records were created, managed, stored, and retrieved. I
state that the records attached hereto are true duplicates of the original records in the custody of
PROVIDER. The attached records consist of:

        ________________________________________________________________________
        [GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]

        I further state that:

        a.     all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with knowledge
of those matters, they were kept in the ordinary course of the regularly conducted business activity
of PROVIDER, and they were made by PROVIDER as a regular practice; and

      b.      such records were generated by PROVIDER’s electronic process or system that
produces an accurate result, to wit:

                1.     the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of PROVIDER in a manner to ensure that they are true duplicates of the
original records; and

                2.     the process or system is regularly verified by PROVIDER, and at all times
pertinent to the records certified here the process and system functioned properly and normally.

       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of the
Federal Rules of Evidence.




 Date                                 Signature
